Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Cooper-man, J.), rendered October 1, 1990, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and attempted robbery in the first degree under Indictment No. 770/89, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 1, 1990, revoking a sentence of probation previously imposed by the same court upon *719a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of robbery in the first degree.
Ordered that the judgment and the amended judgment are affirmed.
We disagree with the defendant’s contention that his guilt under Indictment No. 770/89 was not proven beyond a reasonable doubt. Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Since the defendant’s appeal from the amended judgment is predicated on his claim that the judgment under Indictment No. 770/89 should be reversed, we also affirm the amended judgment. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.